 THE TETRAD CO., INC.203that their prospects of recall are no better than those of the employeeson the "laid-off for lack of work" list.Accordingly, the "excusedabsence" employees, too, are ineligible to vote.'[Text of Direction of Election omitted from publication.]3To the extent that the Board held otherwise in the above-cited case involving anotherplant of the Employer,we hereby overrule it.The Tetrad Co., Inc.andInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,Petitioner.Case No.2-RC-9371.November 21, 1958SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to the Board's Decision and Direction of Election,' datedJune 10, 1958, an election by secret ballot was conducted on July 1,1958, under the direction and supervision of the Regional Directorfor the Second Region among the employees in the unit foundappropriate by the Board.At the close of the election, the partieswere furnished a tally of ballots which showed that 37 votes werecast for the Petitioner, 41 votes were cast against the Petitioner, and13 ballots were challenged.Thereafter, the Petitioner filed timely objections to conduct affect-ing the results of the election.As the challenged ballots were suffi-cient to affect the results of the election, the Regional Director, inaccordance with the provisions of the Board's Rules and Regulations,Series 7, investigated the challenges as well as the objections, and onOctober 6, 1958, issued and duly served on the parties his report onchallenged ballots and objections to the election. In his report, herecommended that one of the objections 2 be sustained, that the elec-tion be set aside, and that the challenges to 9 of the 13 ballots besustained.'Thereafter the Petitioner filed timely exceptions to theRegionalDirector'sfindings as to the challenged ballots.TheEmployer also filed timely exceptions to the Regional Director'sfinding with respect to the objections.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in this case the Board finds :1Unpublished.3 The Regional Director did not deem it necessary to consider the other objections inview of his recommendation to set the election aside.3The Regional Director did not deem it necessary to resolve the four remainingchallenged ballots, because they could not affect the results of the election.122 NLRB No. 31. 204LABOR RELATIONS BOARDThe ObjectionsThe Regional Director found that the Employer caused all of theemployees.in the voting unit to stop work and assemble in the grindingroom at 4 p.m., on July 1, 1958, a half hour before the election.On..this occasion, the Employer addressed the employees and stronglyurged them to vote against the Union.We find,in agreement withthe Regional Director, that the speech delivered under the aboveconditions was violative of the Board's 24-hour electionrule, asexpressed in thePeerless Plywoodcase,' and that the fact that theEmployer was not aware of this rule is immaterial .1 In these cir-cumstances, we shall therefore set the first election aside and directthat a new election be conducted.The ChallengesAs we are setting aside the election and directinga newelection,we find it unnecessary, to pass upon any of the challenged ballots.However, those persons considered in the pending unfair labor prac-tice proceedings against the Employer may vote in the second electionsubject to challenge.[The Board set aside the election held on July 1, 1958.][Text of Direction of Second Election omitted from publication.]4Peerless Plywood Company,107 NLRB 427.5 Banner Die FixtureCo., 107 NLRB 1332.East Tennessee Packing CompanyandUnited PackinghouseWorkers of America,AFL-CIO,Petitioner.Case No. 10-RC-.4161.November 21, 1958DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filed under Section 9(c) of the National LaborRelationsAct, a hearingwas held before Courtney Carswell,hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entirerecord in this case,the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.Thelabor organizations involved claim to represent certainemployees.of the Employer.'1Independent Union of Meat Cutters and Packinghouse Employees intervened on thebasis of a contractual interest.122 NLRB No. 25.